Exhibit 10.7 CONVEYANCE OF NET PROFITS OVERRIDING ROYALTY INTEREST FROM NEW CENTURY ENERGY CORP. and CENTURY RESOURCES, INC. TO VALENS U.S. SPV I, LLC and VALENS OFFSHORE SPV II, CORP. DATED AS OF NOVEMBER 30, 2007 -1- CONVEYANCE OF NET PROFITS OVERRIDING ROYALTY INTEREST THIS CONVEYANCE OF NET PROFITS OVERRIDING ROYALTY INTEREST is dated as of November 30, 2007 (the “Conveyance”), and is from NEW CENTURY ENERGY CORP., a Colorado corporation (“NCEC”), and CENTURY RESOURCES, INC., a Delaware corporation (“CRI”), each of which has as its address 5851 San Felipe, Suite 775, Houston, Texas 77057 (each a “WI Owner” and, collectively, “WI Owners”), to VALENS U.S. SPV I, LLC, a Delaware limited liability company, and VALENS OFFSHORE SPV II, CORP., a Delaware corporation, both having as their address c/o Valens Capital Management, LLC, 335 Madison Avenue, 10th Floor, New York, New York 10017 (collectively “Assignees”). RECITALS: WHEREAS, WI Owners own certain oil and gas leasehold properties and other interests described more particularly herein; and WHEREAS, pursuant to the terms of that certain Net Profits Interest Agreement dated of even date herewith, between WI Owners and Assignees (as such agreement may be amended from time to time, the “NPI Agreement”), WI Owners have agreed to sell and convey to Assignees the “Net Profits Interest” (as that term is defined hereinafter) to be discharged out of the production of “Hydrocarbons” (as that term is also defined hereinafter) from such oil and gas properties, in accordance with the terms and conditions set forth below. NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS: ARTICLE I CONVEYANCE 1.1Grant and Habendum. (a)For and in consideration of TEN AND NO/100 DOLLARS ($10.00) cash and other good and valuable consideration in hand paid to WI Owners, the receipt and sufficiency of which are hereby acknowledged, WI Owners hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN, SET OVER, AND DELIVER unto Assignees, in the proportions of forty-three and four tenths percent (43.4%) to Valens U.S. SPV I, LLC, and fifty-six and six tenths percent (56.6%) to Valens Offshore SPV II, Corp., effective as of the Effective Date and subject to the terms and conditions set forth hereinafter, a net profits overriding royalty interest (the “Net Profits Interest”) in and to all Subject Hydrocarbons if, as, and when produced, saved, and marketed equal to the Net Profits Percentage of the Net Profits attributable to the Subject Interests. (b)TO HAVE AND TO HOLD the Net Profits Interest unto Assignees, and Assignees’ respective successors and assigns, forever. 1.2Calculation as Single Property.For the purposes of this Conveyance, the Net Profits Interest shall be calculated and computed in respect and on the basis of the Subject Interests as a whole, and to that end, the Parties agree and stipulate that the Net Profits Interest shall apply to the Subject Interests in their entirety as one property, even though the Subject Interests may be comprised of multiple properties, as identified herein. -2- ARTICLE II DEFINITIONS In addition to the terms defined in the introductory paragraph and recitals of this Conveyance, the following terms shall have the meanings given to them when used in this Conveyance and the exhibits and schedules hereto: “Affiliate” means, with respect to a Party, any person that directly or indirectly controls, is controlled by, or is under common control with, the relevant Party.For purposes of this definition, the term “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through ownership of voting securities, contract, voting trust, membership in management or in the group appointing or electing management, or otherwise through formal or informal arrangements or business relationships. “Alternate Zone Operations” means any of the following operations performed in the well bore of a Hydrocarbon well located on the Subject Interests after such well is completed and equipped for production for the purpose of establishing production from a subsurface interval different from that in which such well was originally completed.Such operations include, without limitation, (a) deepening, (b) sidetracking, (c) plugging back, (d) completion and equipping for production (as those terms are used in the definition of the term “Drilling Operations” herein) following any of the foregoing operations, and (e) recompletion operations.Alternate Zone Operations shall not include Drilling Operations, Reworking Operations, or Enhanced Recovery Operations. “Business Day” means any day which is not a day on which national banking institutions in New York, New York are closed as authorized or required by law. “Capital Costs” means the costs and expenses incurred in connection with all, or any, of the following types of operations:(a) Drilling Operations; (b) Alternate Zone Operations; (c) Reworking Operations; (d) Enhanced Recovery Operations; and/or (e) the design, construction, and installation, or acquisition, of Processing, gathering, compression, dehydration, separation, treatment, transportation, marketing, and other facilities, regardless of whether such facilities serve, are located on or are appurtenant to, or relate in any way to the Subject Interests. “Central Time” means Central Standard Time or Central Daylight Savings Time, as in effect in Houston, Texas, on the Day in question. “Claims” means, any and all claims, demands, liens, notices of non-compliance or violation, notices of liability or potential liability, investigations, actions (whether judicial, administrative, or arbitrational), causes of action, suits, controversies, losses, judgments, damages, liabilities, costs, expenses, interest, penalties, taxes, fines, obligations, and deficiencies, including, without limitation, reasonable attorneys’ fees and other costs and expenses of the Party defending a claim incident to the investigation and defense of any claim that results in litigation or arbitration, or the settlement of any claim, or the enforcement by the Party receiving indemnification of the terms of such indemnity. -3- “COPAS Accounting Practices” means the accounting procedures and guidelines promulgated by the Council of Petroleum Accountants’ Societies (“COPAS”) and in effect from time to time under joint operating agreements or similar agreements in effect with respect to the Leases, or, if no COPAS accounting procedures or guidelines are in effect under any such agreement, the COPAS accounting procedures and guidelines set forth in the 1974 promulgated form of such accounting procedures and guidelines. “Day” means each period of twenty-four (24) consecutive hours beginning and ending at 7:00 A.M., Central Time.The reference date for any Day shall be the calendar date upon which the twenty-four (24) hour period commences. “Default Rate” means, on any day, a per annum interest rate equal to (a) four percent (4%) plus (b) the prime rate as published in the “Money Rates” table of
